UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                       _________________

                                           No. 01-40168

                                       (Summary Calendar)
                                       _________________


               UNITED STATES OF AMERICA,


                                               Plaintiff - Appellee,

               versus


               CRUZ PERALTA-SOTO,


                                               Defendant - Appellant.



                           Appeal from the United States District Court
                               For the Southern District of Texas
                                   USDC No. B-00-CR-416-1

                                          August 24, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       The Federal Public Defender, appoi nted to represent Cruz Peralta-Soto (“Peralta”), has

requested leave to withdraw as counsel and has filed a brief as required by Anders v. California, 386
U.S. 738 (1967). Peralata has not filed a response to counsel’s motion to withdraw. Our


       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
independent review of the brief and the record discloses no nonfrivolous issue for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further

responsibilities in this case, and the APPEAL IS DISMISSED. 5th Cir. R. 42.2.




                                             -2-